Dismissed and Opinion Filed June 8, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01492-CV

                                SORAB MIRAKI, Appellant
                                         V.
                                DALLAS COUNTY, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX 13-30938

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                  Opinion by Justice Whitehill
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated November 24, 2014, we notified appellant the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated November 24,

2014, we notified appellant the docketing statement had not been filed in this case. We directed

appellant to file the docketing statement within ten days. We cautioned appellant that failure to

do so might result in dismissal of this appeal. By letter dated January 23, 2015, we informed

appellant the clerk’s record had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide verification of

payment or arrangements to pay for the clerk’s record or written documentation that appellant
had been found to be entitled to proceed without payment of costs. We cautioned appellant that

failure to do so would result in the dismissal of this appeal without further notice. To date,

appellant has not paid the filing fee, filed the docketing statement, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




1401492F.P05                                        /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SORAB MIRAKI, Appellant                            On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01492-CV        V.                       Trial Court Cause No. TX 13-30938.
                                                   Opinion delivered by Justice Whitehill.
DALLAS COUNTY, Appellee                            Justices Francis and Lang-Miers
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee DALLAS COUNTY recover its costs of this appeal from
appellant SORAB MIRAKI.


Judgment entered June 8, 2015.




                                             –3–